10

11

12

14

IS

16

17

18

19

20

21

22

23

Case 2:19-cv-01642-APG-DJA Document 40 Filed 07/31/20 Page 1of1

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
JULIE GOODWIN, Case No.: 2:19-cv-01642-APG-DJA
Plaintiff Order Extending Dispositive Motion
Deadline
v.
MATTHEW JOHN, et al.,
Defendants

 

 

 

 

In light of the August 12, 2020 hearing on the pending motions (see ECF No. 39),
I ORDER that the August 13, 2020 deadline to file dispositive motions (set in ECF No.

31) is vacated. Dispositive motions will be due 30 days after I rule on the pending motions.

DATED this 31st day of July, 2020.

 

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
